Detailed Action

1. This Office Action is submitted in response to the Application filed 7-6-2018, wherein claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, US Pat Pub No 2010/0311175, in view of Thomson, US Pat Pub No 2011/0143951. 
 Regarding claims 1 and 19, Yan discloses a method of mass spectrometry that, includes; (a) labeling a peptide/analyte with an isobaric mass tag or isobaric labeling reagent that includes a tag reporter moiety at [0054]-[0060]; [0291] and [0300]-[0303], a linker (neutral loss) moiety at [0130] and a mass balance region at [0133] to form a tagged peptide/analyte; (b) using a precursor ion at [0137]-[0141]; (c) selecting the precursor (or parent) ion for fragmentation at [0160]-[0168] and [0532]; (d) fragmenting the precursor ion to form a first generation of fragment ions at [0293]; and a neutral loss fragment, wherein the neutral loss fragment is, or is at least a part of, the neutral loss moiety at [0130] and [0298]; (e) selecting at least one of the first generation of fragment ions for fragmentation at [0293]; (f) 
Yan fails to explicitly disclose (b) ionizing the tagged peptide/analyte to form a precursor ion.
Thomson discloses using tandem mass spectrometry, where a tagged or labelled analyte (peptide) is ionized to form precursor ions at [0055]-[0059].
Modification would have required Yan to form precursor ions in accordance with Thomson in order to detect tags with mass spectrometry, which are used to perform multiplexing of biological assays.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed Yan to use isobaric mass tags to provide confirmation that a mass peak in a spectrum was caused by the presence of an isobaric mass tag in a peptide, thereby confirming the identity of tagged peptides, thus distinguishing them from non-peptide material, noise and contamination in mass spectrometry.
Yan discloses using neutral loss fragmentation at [0130] and [0143], but fails to explicitly disclose forming a neutral loss fragment.
        Thomson also discloses at [0140], using two isobaric markers that are based upon two neutral loss fragments that are formed with different masses (note Figure 8), wherein after cleavage of the neutral loss fragment a pair of ions separated by the difference in mass between the neutral loss fragments, are produced. This type of marker is particularly advantageous for neutral loss analysis on a Quadrupole-Time of Flight instrument or for neutral loss analysis in Ion Trap instruments. See also [0107]-[0109]
Modification would have required Yan to use isobaric markers that are based upon two neutral loss fragments, in accordance with Thomson in order to perform neutral loss analysis on a Quadrupole-Time of Flight instrument or for neutral loss analysis in Ion Trap instruments.
neutral loss analysis and identify every labelled species that is present in a complex peptide mixture.
Regarding claim 2, the combination of Yan and Thomson teaches the claimed method of mass spectrometry, as described above regarding claim 1, where Yan discloses a plurality of mass tags or labelling reagents at [0070].
Regarding claims 3, 5 and 20, the combination of Yan and Thomson teaches the claimed method of mass spectrometry, as described above regarding claim 1, where Yan discloses performing mass analysis of two identical peptide or protein mixtures at [0543], where one of ordinary skill in the art would expect the peptides or proteins to come from the same or different sources and may have the same amino acid sequence. Thomson also teaches at [0014] and [0141], using a pair (or more than two) of "mass normalised" tags that are  coupled to the peptides in a mixture, where the  tagged peptides can be sequenced and quantified simultaneously in a shotgun analysis of a sample of peptides. 
Regarding claims 4 and 6-14, the combination of Yan and Thomson teaches the claimed method of mass spectrometry, which are performed on Quadrupole-Time of Flight instruments or in Ion Trap instruments, as described above regarding claim 1, where Yan also discloses using electrospray ionization (ESI) and matrix-assisted laser desorption ionization (MALDI) to performing mass analysis, where fragmentation of ions is also performed using collision induced dissociation (CID), as well as using, but not limited to, photo dissociation, electron capture and surface induced dissociation, which one of ordinary skill in the art would expect to include the claimed fragmentation methods such as, ultraviolet photodissociation (UVPD), higher energy collisional dissociation (HCD), infrared multiphoton dissociation (IRMPD), electron capture dissociation (ECD), electron transfer dissociation (ETD), negative ion electron transfer dissociation (NETD), pulsed Q dissociation (PQD), since one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, 
Regarding claims 15-17, the combination of Yan and Thomson teaches the claimed method of mass spectrometry using neutral loss and UVPD, as described above regarding claims 1-14, where Thomson discloses quantification of complex mixtures in the MS-mode by attaching neutral loss markers to tagged peptides in order to confirm the identity of the tagged peptides. See [0026] and [0054].
The combination of Yan and Thomson fails to explicitly teach attaching the neutral loss fragment to a mass balance region or the tag reporter moiety of the isobaric tag; however, it would have been obvious to one of ordinary skill in the art that the neutral loss fragment could be attached to either one or both the mass balance region or the tag reporter moiety of the isobaric tag, because the mass balance region and/or the tag reporter moiety are used by Yan and Thomson to mark a peptide or an analyte for determination, and/or identify the sample from which a determined analyte originated. See [0098]-[0104] in Thomson and [0126] in Yan.   
Regarding claim 18, the combination of Yan and Thomson teaches the claimed method of mass spectrometry using UVPD, as described above regarding claims 1-17, where Thomson discloses labelling peptides (note Figure 13) with an N-hydroxysuccinimide ester at the N-Terminus of the peptide, which one of ordinary skill in the art would recognize as equivalent to the isobaric tags of Claim 18, as shown in applicant’s Figure 3 and described at [0003] and [0026] of the applicant’s published specification.



Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
June 11, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881